Citation Nr: 0112070	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a disorder or disorders 
manifested by weakness of the bilateral lower extremities, 
numbness of the fingers and toes, body spasms, fluctuating 
heartbeat and migraine headaches claimed as due to exposure 
to Agent Orange, also claimed as peripheral neuropathy due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from April 1969 to March 
1971.

This appeal is from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

Appeals to the Board of Veterans' Appeals (Board) are 
docketed in the order received at the Board and are generally 
decided in docket order.  An appeal may be advanced on the 
docket for several reasons.  This appeal is advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. § 
20.900 (2000).

The claims folder contains a September 1998 statement from 
the veteran that expresses disagreement with the denial of a 
clothing allowance.  There is no statement of the case (SOC) 
of record in response.  The Board will take limited 
jurisdiction over a claim that arrives at the Board with a 
notice of disagreement (NOD) of record and no responsive SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  However, a 
NOD must be filed with the agency of VA that notified the 
claimant of the decision with which he or she disagrees, 
unless the claimant has received notice of the transfer of 
the pertinent VA records to another VA office.  38 C.F.R. 
§ 20.300 (2000).

The notice to the veteran of the denial is not of record.  
The Board cannot ascertain the agency of original 
jurisdiction from this record, and therefore cannot determine 
if the putative NOD confers jurisdiction for the Board to 
remand the case under Manlincon, 12 Vet. App. 238.  Memoranda 
of record indicate a VA Medical Center (VAMC) made the 
decision on the veteran's clothing allowance claim, and that 
the veteran's records have passed between the RO and the VAMC 
for the VAMC to prepare an SOC for the RO to send to the 
veteran.  As noted no SOC is of record.  The matter is 
referred to the RO to determine whether there is a pending 
appeal.


REMAND

The veteran seeks service connection for disability due to 
exposure to Agent Orange.  "Agent Orange" is a lay term 
commonly used by VA and others for one of several herbicides 
used by U.S. armed forces in Vietnam and identified in 
regulation by chemical names.  See 38 C.F.R. § 3.307(a)(6)(i) 
(2000).  VA regulations otherwise refer to "certain 
herbicide agents,"  See 38 C.F.R. §§ 3.307(6), 3.309(e) 
(2000).  The Board uses the terms synonymously.

The veteran has submitted evidence in support of his claim 
for service connection for multiple symptoms due to exposure 
to Agent Orange including VA neurologic examination and 
testing records showing, variously, neurologic complaints and 
symptoms of unknown etiology, a March 1998 neurology finding 
after multiple tests and studies of no anatomic explanation 
for the neurologic complaints, and questions of whether the 
symptoms are related to diagnosed hypothyroidism or vitamin 
B-12 deficiency.  An April 1999 VA orthopedic clinic note 
shows an assessment of peripheral neuropathy of unknown 
etiology, restated as recently as March 2000.

An August 2000 VA orthopedic clinic record reported history 
of present illness as known peripheral neuropathy "assumed 
to be secondary to Agent Orange exposure."  The veteran's 
private orthopedic surgeon stated in August 2000 that the 
veteran's has lower extremity neurologic symptoms that 
originated from exposure to Agent Orange.  Neither report 
elaborated on the basis for the statement.

VA regulation provides that disability due to certain 
diseases, including acute and subacute peripheral neuropathy, 
is presumed service connected if occurring in a veteran who 
was exposed to certain herbicide agents during active 
military, naval, or air service, if certain rules prescribing 
the scope of the presumption are met, and subject to rules 
providing for the rebuttal of the presumption.  38 C.F.R. 
§ 3.309(e) (2000).  Acute and subacute peripheral neuropathy 
are specifically defined as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id.

Thus, peripheral neuropathy other than acute or subacute 
peripheral neuropathy, as defined, is not presumed due to 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  
Additionally, exposure to Agent Orange is only presumed if a 
veteran of active service in Vietnam has a disease listed at 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii).

The record as developed leaves the Board without much 
information necessary to permit the veteran the assistance of 
legal presumptions to establish entitlement to the benefit he 
seeks.  The specific actions necessary to develop this claim 
are governed by statute.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Additional information is needed from the veteran, his 
private surgeon, and the chief of the VA orthopedic clinic 
that treats the veteran.  Additionally, the claims folder 
only contains VA clinical records.  There is no report of a 
VA examination done for compensation and pension purposes, 
and the outpatient records lack sufficient detail to 
adjudicate this claim.  See 38 C.F.R. § 3.326(b) (2000).  The 
veteran should have a VA neurologic examination performed 
specifically to address the evidentiary needs of this claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(to be codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that evidence is 
needed of his exposure to Agent Orange 
while in military service.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096-97-98 
(to be codified at 38 U.S.C. § 5103(a)).

2.  Request the veteran to provide signed 
authorization for the release of 
information from W. McNamara, M.D., 
pertaining to his treatment of the 
veteran, and for any physician he 
referenced in his January 2001 hearing 
whose name he could not then remember, if 
he can remember a name, address, 
approximate date, and reason for 
treatment.  Request Dr. McNamara to 
provide treatment records, test reports, 
medical or scientific literature, or 
other evidence of the basis of his 
opinion that the veteran's peripheral 
neuropathy began with exposure to Agent 
Orange.  Associate any information 
obtained with the claims folder.  Request 
any other records that the veteran 
authorizes VA to obtain.  If Dr. McNamara 
or any other person from whom VA requests 
information does not respond, notify the 
veteran of the lack of response and 
inform him of the information requested, 
VA's action to obtain the record, and any 
further action VA will take regarding his 
claim.  Id. (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Request W. Banks, M.D, Chief, 
Orthopedics, Washington VAMC to clarify 
the statement of prior medical history on 
the August 25, 2000, orthopedic clinic 
progress note, that the veteran's 
peripheral neuropathy is assumed to be 
secondary to Agent Orange exposure.  
Specifically request any evidence such as 
clinical or diagnostic study reports, or 
medical or scientific literature, that 
the veteran has peripheral neuropathy and 
that it is acute or subacute, i.e., 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset.  Associate any information 
obtained with the claims folder.

4.  Schedule the veteran for a VA 
neurologic examination, including any 
other special examinations indicated, to 
determine whether the veteran has acute 
or subacute peripheral neuropathy, i.e., 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset, or whether it is at least as 
likely as not that any other of his 
reported weakness of the bilateral lower 
extremities, numbness of the fingers and 
toes, body spasms, fluctuating heartbeat 
and migraine headaches are due to disease 
or injury in service.  The disease or 
injury in service to which any current 
symptomatology is associated should be 
identified.  The examiner should state 
the medical or scientific basis for any 
opinion.  Associate any information 
obtained with the claims folder.

5.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed and documented.

6.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claim.  If the claim is not allowed, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The RO should obtain the evidence, medical or scientific, 
that informed the August 2000 VA orthopedist's assumption of 
exposure to Agent Orange.  The RO should also request the 
physician, to clarify whether the veteran's peripheral 
neuropathy is acute or subacute as defined by regulation.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


